Trumbull C.P. No. 01-CR-793. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas for Trumbull County. Upon consideration of appellant’s motion to consolidate this ease with Supreme Court case No. 2003-1441,
It is ordered by the court that the motion is denied.
In re Motion for Leave of Court to Commence an Appeal of Right from the Richland County Court of Appeals.
On June 4, 2008, this court found Steven A. Bozsik to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that Bozsik was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On August 6, 2008, Bozsik submitted an application for leave to file a direct appeal of right from his original action filed with the Fifth District Court of Appeals. Upon consideration thereof,
It is ordered by the court that Steven A. Bozsik’s August 6, 2008, application for leave is denied.